Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN205265385) in view of Zhao (CN108233660).
As to independent claim 1, Zeng teaches a device, comprising: a base (15); a rotor assembly; a revolving shaft (8); a stator assembly (11); a control panel (10); a Hall circuit board (3) ; and an end cover (see figure 8); wherein: the revolving shaft (8) is connected to the rotor assembly (9); the rotor assembly (9) comprises a housing (91) and a plurality of magnetic tiles ; the housing (91) comprises an inner wall and a cavity defined by the inner wall; the plurality of magnetic tiles (92) is disposed on the inner wall; the stator assembly (11) is disposed in the cavity; the base comprises a cylindrical sleeve extending from a center of the base to the cavity of the rotor assembly; the stator assembly is connected to the cylindrical sleeve (17); two ends of the cylindrical sleeve 
However Zeng teaches the claimed limitation s discussed above except the insulation seat is disposed in the accommodation cavity; the insulation seat comprises a protrusion extending towards the cavity and a recess corresponding to the protrusion; the protrusion  is disposed in the first through hole; the control panel is disposed on the insulation seat; the Hall circuit board  is disposed in the recess; at least one Hall element is secured to the Hall circuit board; and the at least one Hall element faces towards the protrusion.  
Zhao teaches the insulation seat (2) is disposed in the accommodation cavity; the insulation seat (2) comprises a protrusion extending towards the cavity (2) and a recess corresponding to the protrusion (26); the protrusion (26) is disposed in the first through hole; the control panel is disposed on the insulation seat; the Hall circuit board (31) is disposed in the recess (21) ; at least one Hall element (311) is secured to the Hall circuit board (31); and the at least one Hall element faces towards the protrusion as shown in figures 4 and 5, for the advantageous benefit of providing easy installation and angle deviation problems of Hall element.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modifying Zeng by using the 

As to claim 2/1, Zeng teaches wherein three Hall elements (31) are secured to the Hall circuit board (3) as shown n figure 4.  
As to claim 3/2, Zeng in view of Chao teaches the claimed limitation as discussed above except wherein the recess comprises a bottom surface; the bottom surface comprises three square grooves and two positioning columns disposed between every two adjacent square grooves; the Hall circuit board is supported by the two positioning columns; and the three Hall elements are disposed in the three square grooves, respectively.  
However Zhao teaches the recess (21) comprises a bottom surface; the bottom surface comprises three square grooves (see figure 5) and two positioning columns (25) disposed between every two adjacent square grooves (see figure 5); the Hall circuit board (31) is supported by the two positioning columns (25) ; and the three Hall elements (311) are disposed in the three square grooves, respectively as shown in figure 5, for the advantageous benefit of providing easy installation and angle deviation problems of Hall element.  


Allowable Subject Matter
Claims 4-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note claims 5 depend on claim 4, Clem 6 depend on claim 5, Claim 7 depend on claim 6, Claim 8 depend on claim 7, Claim 9 depend on claim 8,  Claim 10 depend on claim 9, Claim 11 depend on claim 10, Claim 12 depend on claim 4,  Claim 13 depend on claim 12.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 9, 2022